DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
	Claim 1 recites the limitation "said first antiseptic component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.

Claim 1 recites “at least one stabilizer, and more particularly, at least one radical scavenger” in lines 7 and 8 where it is not clear if there is at least one stabilizer and separately at least one radical scavenger; or whether the limitation includes a broader stabilizer or a narrower radical scavenger.
Claim 1 recites the limitation "said second activating component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 2 recites “formulations” in line 1 where it is unclear if there is a single formulation as recited in claim 1 or multiple formulations.
	Claim 2 recites “’swishable’” in line 3 where it is unclear what applicant intends by putting the term “swishable” in quotations.
Claim 3 recites the limitation "the mixtures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said the steric retarder" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the mixtures" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “when presented in non-flowable gel or paste” in lines 1 and 2 where it is unclear under what conditions the antiseptic component is a non-flowable gel or paste.
5 recites the limitation "the mixture" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “about 5% to about 40%” in lines 2 and 3 where it is unclear if this percentage is by volume, weight, or other metric.
Claim 8 recites “activating agents” in line 2 where it is unclear if there are multiple activating agents or just a single activating agent as recited in claim 1.
Claim 8 recites the limitation "the mixture" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “essential oils” in line 2 where it is unclear if these are the same “essential oils” recited in claim 1 or different essential oils.
Claim 10 recites the limitation "the mixture" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the mixture" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 13 recites “if presented in cream” in lines 1 and 2 where it is unclear under what conditions the second activating component is a cream.
Claim 14 recites “when presented in gel or paste form” in lines 1 and 2 where it is unclear under what conditions the activating component is in a gel or paste form.
Claim 14 recites the limitation "the mixture" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the first antiseptic component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the second activating component" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the delivery container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “applicator tip” in line 14 where it is unclear if this is the same “applicator tip” recited in line 12 of the claim or a different applicator tip.

	Claims 7, 12 and 15 are also rejected as being indefinite for including the indefinite language of claim 1 from which they depend.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0071696 to Wang et al. (Wang et al.).

As to claim 1, Wang et al. discloses a multi-component oral care formulation having a first antiseptic component (see paragraph [0009]) with a stabilizer (see paragraphs [0008] and [0012]), a second activating component having transition metal compounds (see paragraphs [0021] and [0022]), water soluble zinc compounds (see paragraphs [0020] and [0022]), and essential oils (see paragraph [0026]) wherein the first antiseptic component and the second activating component are stored separately in a multi-compartment container (see paragraph [0029]).

As to claim 2, Wang et al. discloses a liquid or gel form (see paragraphs [0012], [0015] and [0019]).

As to claim 3, Wang et al. discloses the stabilizer being sodium pyrophosphate (see paragraph [0031]).

As to claim 4, Wang et al. discloses a steric retarder being polyvinylpyrrolidone (see paragraphs [0009] and [0032]).

As to claim 5, Wang et al. discloses a thickener from about 0.5% to about 40% by weight (see paragraph [0015]).

As to claim 6, Wang et al. discloses propylene (see paragraphs [0016] and [0031]).

As to claim 7, Wang et al. discloses a pH adjusting agent (see paragraphs [0017] and [0028]).

As to claim 8, Wang et al. discloses transition metal compounds (see paragraphs [0021] and [0022]).

As to claim 9, Wang et al. discloses zinc compounds (see paragraphs [0020] and [0022]).

As to claim 10, Wang et al. discloses essential oils (see paragraph [0026]).

As to claim 11, Wang et al. discloses flavor extracts (see paragraph [0026]).

As to claim 12, Wang et al. discloses a silver (see paragraph [0022]).

As to claim 13, Wang et al. discloses an emulsion (see paragraphs [0014] and [0026]).

As to claim 14, Wang et al. discloses a thickener (see paragraph [0015]).

As to claim 15, Wang et al. discloses a pH adjusting agent (see paragraphs [0017] and [0028]).


Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2006/0198796 to Giniger et al (Giniger et al.).

As to claim 16, Giniger et al. discloses a multi-compartment delivery system with any ration from 1:10 to 10:1 (see paragraph [0057]) with a first antiseptic component and a second activating component separate during storage (see Figure 1).

As to claim 17, Giniger et al. discloses a delivery container having a plurality of chambers (6 and 7), a plurality of plungers (3), and an applicator tip (at 5) with an outlet port and internal mixing elements (at 5; see Figure 1).


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 5,154,917 to Ibrahim et al.; 5,392,947 to Gentile; 5,648,064 to Gaffar et al. and 5,902,568 to Ryles et al. and US Patent Application Publications 2006/0110340 to Tung and 2014/0314686 to Birbara et al. show multi-component oral care formulations having a first antiseptic component stored separately from a second activating component.

The examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	11/20/2021